UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1579


YARIDIA MAGDALENA LOMEL PEREZ GREEN, a/k/a Magdalena Lomeli
Perez,

                    Petitioner,

      v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



      On Petition for Review of an Order of the Department of Homeland Security.


Submitted: November 29, 2018                                 Decided: December 6, 2018


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jordan Forsythe Greer, CAULEY FORSYTHE LAW GROUP, Charlotte, North
Carolina, for Appellant. Joseph H. Hunt, Assistant Attorney General, Brianne Whelan
Cohen, Senior Litigation Counsel, Mona Maria Yousif, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yaridia Magdalena Lomel Perez Green, a native and citizen of Mexico, was

removed from the United States on July 18, 2000 pursuant to an expedited order of

removal. She now seeks review of a Notice of Intent/Decision to Reinstate Prior Order

dated April 23, 2018, which reinstated the July 18, 2000 removal order. Green first

contends that her removal order was not properly reinstated, asserting that the order was

deficient for failing to state the date and place she allegedly illegally reentered the United

States. Because this information is not required, we find this claim to be unavailing. See

Avila-Macias v. Ashcroft, 328 F.3d 108, 114 (3d Cir. 2003) (finding that neither

reinstatement statute nor implementing regulation requires agency to specify the date and

place of alien’s illegal reentry in notice of reinstatement proceedings); 8 C.F.R.

§ 241.8(a), (b) (2018). Next, Green asserts that the reinstatement was procedurally

improper because she was granted parole in order to pursue adjustment of status based on

her marriage to a United States citizen. Because her parole, which has since expired, did

not constitute an admission or legal entry into the United States, this claim is meritless.

See Cruz-Miguel v. Holder, 650 F.3d 189, 198 (2d Cir. 2011).

       Finally, Green contends that her due process rights were violated because counsel

was not present during the reinstatement proceeding. She asserts that she had a right to

counsel because she was being investigated for potential criminal charges. To succeed on

a procedural due process claim, Green must demonstrate “(1) that a defect in the

proceeding rendered it fundamentally unfair and (2) that the defect prejudiced the

outcome of the case.” Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008); accord Rusu

                                              2
v. INS, 296 F.3d 316, 320-22 (4th Cir. 2002). The record discloses that Green was never

charged with a crime and that she otherwise fails to show that an alleged defect

prejudiced the outcome of her case. Her due process claim is therefore unavailing.

      Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                    PETITION DENIED




                                            3